                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

CITY OF FISHERS, INDIANA et al.;
on behalf of itself and all others similarly situ-
ated,
                                                       CASE NO. 1:20-cv-2351-JMS-MPB
                Plaintiffs,

        vs.                                            CLASS ACTION

NETFLIX, INC. et al.;

                Defendants.


                 PLAINTIFFS’ MOTION TO REMAND TO STATE COURT

    Plaintiffs, by counsel, respectfully request that the Court remand this case to the Indiana Com-

mercial Court (Marion County) based on the comity abstention doctrine. See, e.g., City of Creve Coeur,

Mo. v. DIRECTV, LLC, No. 4:18cv1453, 2019 WL 3604631 (E.D. Mo. Aug. 6, 2019). Plaintiffs’ Brief

in Support of Motion to Remand to State Court is contemporaneously submitted herewith.



Dated: September 15, 2020

                                          Respectfully submitted,

/s/ Theodore R. Boehm
Theodore R. Boehm                                        George Zelcs (pro hac vice forthcoming)
Andrew W. Hull                                           Korein Tillery, LLC
Alice M. Morical                                         205 North Michigan Avenue, Suite 1950
Michael R. Limrick                                       Chicago, IL 60601
HOOVER HULL TURNER LLP                                   Tel: (312) 641-9750
111 Monument Circle, Suite 4400                          gzelcs@koreintillery.com
Indianapolis, IN 46204
Tel: (317) 822-4400                                      Steven M. Berezney (pro hac vice forthcoming)
Fax: (317) 822-0234                                      Garrett R. Broshuis, (pro hac vice forthcoming)
tboehm@hooverhullturner.com                              Korein Tillery, LLC
awhull@hooverhullturner.com                              505 N. 7th Street, Suite 3600
amorical@hooverhullturner.com                            St. Louis, MO 63101
mlimrick@hooverhullturner.com                            Tel. (314) 241-4844
                                                         Fax. (314) 241-1854
                                                         sberezney@koreintillery.com
                                                         gbroshuis@koreintillery.com
